ORDER

PER CURIAM.
Claimant appeals the Labor and Industrial Relations Commission’s (Commission) denial of her claim for medical expenses and temporary total disability benefits. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.-16(b).